DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Amendments
This communication is in response to the amendments filed on 11 December 2020:
	Claims 1 and 10 are amended.
	Claims 4 and 6 are canceled.
	Claims 1-3, 5 and 7-10 are pending.


Response to Arguments
In response to Applicant’s remarks filed on 11 December 2020:
a.	Applicant’s arguments that Choi, Rofougaran, and Isawa does not teach, suggest, or render obvious at least, for example, the features of “a switching circuit configured to concurrently switch: a connection of the first transistor and a first capacitance of the pair of capacitances from a first voltage to a second voltage, and a connection of the second transistor and a second capacitance of the pair of capacitances from the second voltage to the first voltage” has been fully considered but is deemed not persuasive. Applicant’s attention is directed to Rofougaran, Column 30, Lines 8 – 16, see “By incrementally switching the diode-connected transistors 682, 684, 686, 688 into the parallel combination, the voltage applied to the gate of the amplifying transistors 700 is incrementally pulled down toward ground. Conversely, by incrementally switching the diode-connected transistors 682, 684, 686, 688 out of the parallel combination, the voltage applied to the gate of the amplifying transistor 700 is incrementally pulled up toward the source voltage”, where “switching the diode-connected transistors…the voltage 
b.	Applicant’s arguments that the Examiner has failed to provide “articulated reasoning with some rationale underpinning to support the legal conclusion of obviousness” in the detailed manner described in KSR has been fully considered but is deemed not persuasive. The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (U.S. PGPub. 2019/0028274), hereinafter Choi, in view of Rofougaran et al. (U.S. Patent 8,041,294), hereinafter Rofougaran, in further view of ISAWA (U.S. PGPub. 2012/0050147), hereinafter Isawa.

	Regarding claim 1, Choi teaches A signal processing circuit, comprising:
	(Choi, FIG. 2, see “Ca” and “Cb” being the pair of capacitors forming a differential pair);
	
	
	
	a switching circuit configured to concurrently switch:
		
	
			the first voltage and the second voltage are alternatively inverted (Choi, FIG. 3, where “VINN” is a voltage alternately inverted and Paragraph [0037], see “Since two-directional nodes of the first element Ca are to be charged with the same quantity of charge having different polarities, a VINP-directional node may be charged with Qa, which is a negative charge quantity…Since two-directional nodes of the second element Cb are to be charged with the same quantity of charge having different polarities, a VINP-, and
			
	circuitry configured to:
		
		
		detect a capacitance value difference between the first capacitance and the second capacitance based on the first value and the second value (Choi, FIG. 2 and Paragraph [0033], see “a quantity of charge proportional to a difference between a first capacitance of the capacitor Ca and a second capacitance of the capacitor Cb may be accumulated in an accumulator 220. A reader 230 may provide a PUF value, for example, binary value based on an accumulated result value using a comparator”, where “reader 230” is being read as an output unit that detects a capacitance value difference between the pair of capacitance and outputs the difference to be applied to a physical unclonable function (PUF), which is depicted in FIG. 2); and
		output the capacitance value difference for a physical unclonable function (PUF) (Choi, FIG. 2 and Paragraph [0033], see “a quantity of charge proportional to a difference between a first capacitance of the capacitor Ca and a second capacitance of the capacitor Cb may be accumulated in an accumulator 220. A reader 230 may provide a PUF value, for example, binary value based on an accumulated result value using a comparator”, where “reader 230” is being read as an output unit that detects a capacitance value difference between the pair of capacitance and outputs the difference to be applied to a physical unclonable function (PUF), which is depicted in FIG. 2).
	Choi does not disclose the following limitation(s) as taught by Rofougaran: a first capacitance array that includes a plurality of capacitors,
	a second capacitance array that includes a first wire capacitance and a second wire capacitance;
	a plurality of switches, wherein each switch of the plurality of switches is in parallel with each capacitance of the plurality of capacitances;
a first transistor and a second transistor each configured to connect to a corresponding capacitance of the pair of capacitances;
	a connection of the first transistor and a first capacitance of the pair of capacitances from a first voltage to a second voltage and,
a connection of the second transistor and a second capacitance of the pair of capacitances from the second voltage to the first voltage.
	(Rofougaran, Column 13, Lines 14 – 17, see “a series resistor 494 and switch 496 is connected in parallel with the output inductor 490, and a second series resistor 498 and switch 500 is connected in parallel with the output inductor 492”, where “output inductors 490/492” is analogous to each capacitance of the plurality of capacitances, where the switches are in parallel with the plurality of capacitances) (Rofougaran, Column 29, Lines 27 – 29, see “Any non-ideality of the balun, bond wire impedance, pin/PCB capacitance, and other parasitics can be absorbed by the matching circuits”, where “bond wire impedance, pin/PCB capacitance, and other parasitics” is analogous to capacitance arrays including wire capacitances) (Rofougaran, Column 30, Lines 8 – 16, see “By incrementally switching the diode-connected transistors 682, 684, 686, 688 into the parallel combination, the voltage applied to the gate of the amplifying transistors 700 is incrementally pulled down toward ground. Conversely, by incrementally switching the diode-connected transistors 682, 684, 686, 688 out of the parallel combination, the voltage applied to the gate of the amplifying transistor 700 is incrementally pulled up toward the source voltage”, where “switching the diode-connected transistors…the voltage applied to the gate of the transistors is incrementally pulled down/up” is analogous to switching a first capacitance of the pair of capacitances and a second capacitance of the pair of capacitances between a first voltage and a second voltage and vice versa) (Rofougaran, Column 43, Lines 59 – 64, see “The capacitor array can include any number of capacitors…the capacitor array capacitors 290, 292, 294, 296, 298 are connected in parallel. Switches 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for generating identification key, disclosed of Choi, by implementing techniques for an adaptive radio transceiver, comprising of a first and second capacitance array and a plurality of switches that are connected in parallel with each capacitance of the plurality of capacitances, disclosed of Rofougaran. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for a signal processing circuit, comprising of a first and second capacitance array and a plurality of switches that are connected in parallel with each capacitance of the plurality of capacitances. Implementing a switch to be arranged in parallel to the capacitance allows for specific capacitors to be corrected (i.e., by turning the switch on/off) in terms of disparities in capacitance values due to different wiring, which ultimately reduces the chance of miscalculations within the circuit analysis (Rofougaran, Column 13, Lines 14 – 17).
	Choi as modified by Rofougaran do not teach the following limitation(s) as taught by Isawa: the switching circuit is different from each switch of the plurality of switches connected in parallel with each capacitance of the plurality of capacitances	
	detect a first value based on turn off of each switch of the plurality of switches, wherein the first value corresponds to a difference between a sum of the first capacitance and the first wire capacitance and a sum of the second capacitance and the second wire capacitance;
		detect a second value based on turn on of each switch of the plurality of switches, wherein the second value corresponds to a difference between the first wire capacitance and the second wire capacitance.
	(Iwasa, Paragraph [0017], see “each of the retentive capacities Cs1 and Cs2 contains a parasitic capacitance accompanied with the logic lines…if there exists a relative difference between a first parasitic capacitance between the retentive capacity Cs1 and the logic line and a second parasitic capacitance between the retentive capacity Cs2 and the logic line, then the bipolar (positive and negative) hold voltages respectively vary with changes in signal levels of the logic lines…”) (Iwasa, Paragraph [0019], see “At the timing established by the retentive capacities Cs1 and Cs2 under the signal of Off-state, if 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for generating identification key, disclosed of Choi, and techniques for an adaptive radio transceiver, comprising of a first and second capacitance array and a plurality of switches that are connected in parallel with each capacitance of the plurality of capacitances, disclosed of Rofougaran, by implementing techniques for a liquid crystal display device, comprising of detecting a first and second value, wherein the first value corresponds to a difference between a sum of the first capacitance and the first wire capacitance and a sum of the 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for a signal processing circuit, comprising of detecting a first and second value, wherein the first value corresponds to a difference between a sum of the first capacitance and the first wire capacitance and a sum of the second capacitance and the second wire capacitance, and wherein the second value corresponds to a difference between the first wire capacitance and the second wire capacitance. This allows for better management and efficiency for the overall circuitry by keeping track of the difference between a first wire capacitance and a second wire capacitance in order to properly address unwanted capacitance that exists between the different wirings (Isawa, Paragraph [0019]). 

	Regarding claim 2, Choi as modified by Rofougaran and further modified by Isawa teaches The signal processing circuit according to claim 1, wherein
	the circuitry is further configured to detect the capacitance value difference based on a charge and a discharge of the pair of capacitances at the first voltage and the second voltage (Choi, Paragraph [0044], see “electric property values may be accumulated due to a capacitance difference between a capacitor Ca and a capacitor Cb. An accumulator 320 may include switches 321 and 322 configured to select a phase to allow an output to increase or decrease in one direction. Also, the accumulator 320 may include a reset switch 324 configured to initialize a circuit by fully discharging a quantity of charge remaining in a capacitor CF when the reset switch 324 is switched on”).

	Regarding claim 8, Choi as modified by Rofougaran and further modified by Isawa teaches The signal processing circuit according to claim 1, wherein the circuitry is further configured to:
	determine that the capacitance value difference is one of positive or negative (Choi, Paragraph [0007], see “The accumulator may generate a quantity of charge proportional to a difference between a first capacitance corresponding to the first element and a second capacitance corresponding to the second element. The accumulator may include an integrator configured to accumulate the quantity of charge into an output”, where “quantity of charge” is being read as determining whether the capacitance value difference is ;
	convert the capacitance value difference into a 1-bit digital signal based on the determination (Choi, Paragraph [0031], see “A reader 103 may determine the cumulative result value to be a binary value corresponding to one of 0 and 1 based on a predetermined reference and provide the determined binary value as an identification key corresponding to the generator 101”, where “reader 103” is being read as the output unit that receives the accumulated results from accumulator 220 and subsequently converts the difference into a 1-bit digital signal and outputs the difference to the PUF); and
	output the converted capacitance value difference (Choi, Paragraph [0031], see “A reader 103 may determine the cumulative result value to be a binary value corresponding to one of 0 and 1 based on a predetermined reference and provide the determined binary value as an identification key corresponding to the generator 101”, where “reader 103” is being read as the output unit that receives the accumulated results from accumulator 220 and subsequently converts the difference into a 1-bit digital signal and outputs the difference to the PUF).

	Regarding claim 9, Choi as modified by Rofougaran and further modified by Isawa teaches The signal processing circuit according to claim 1, wherein the circuitry is further configured to:
	multivalue the capacitance value difference (Choi, Paragraph [0007], see “The accumulator may generate a quantity of charge proportional to a difference between a first capacitance corresponding to the first element and a second capacitance corresponding to the second element. The accumulator may include an integrator configured to accumulate the quantity of charge into an output. The integrator may iterate an accumulation of the quantity of charge into the output a plurality of times until a predetermined condition is satisfied. Also, the integrator may provide a value of the output obtained by iterating the accumulation the plurality of times”, where “The integrator may iterate an accumulation of the quantity of charge into the output a plurality of times until a predetermined condition is satisfied” and “the integrator may provide a value of the output obtained by iterating the accumulation the plurality of times” is being read as multivaluing the capacitance value difference and outputting the processed capacitance value difference, where both the “accumulator 220” and “reader 230” can be construed as output units); and
	output the multivalued capacitance value difference (Choi, Paragraph [0007], see “The accumulator may generate a quantity of charge proportional to a difference between a first capacitance corresponding to the first element and a second capacitance corresponding to the second element. The accumulator may include an integrator configured to accumulate the quantity of charge into an output. The integrator may iterate an accumulation of the quantity of charge into the output a plurality of times until a predetermined condition is satisfied. Also, the integrator may provide a value of the output obtained by iterating the accumulation the plurality of times”, where “The integrator may iterate an accumulation of the quantity of charge into the output a plurality of times until a predetermined condition is satisfied” and “the integrator may provide a value of the output obtained by iterating the accumulation the plurality of times” is being read as multivaluing the capacitance value difference and outputting the processed capacitance value difference, where both the “accumulator 220” and “reader 230” can be construed as output units).

	Regarding claim 10, Choi teaches A signal processing method, comprising:
	in a signal processing circuit comprising  (Choi, FIG. 2), a plurality of switches, a first transistor,  (Choi, FIG. 3, see “224”):
		
			
			the plurality of capacitances includes the first capacitance and the second capacitance as a pair of capacitances that constitutes a differential pair (Choi, FIG. 2, see “Ca” and “Cb” being the pair of capacitors forming a differential pair),
			
			
			the first voltage and the second voltage are alternatively inverted (Choi, FIG. 3, where “VINN” is a voltage alternately inverted and Paragraph [0037], see “Since two-directional nodes of the , and
			
		
		
		detecting, by the circuitry, a capacitance value difference between the first capacitance and the second capacitance based on the first value and the second value (Choi, FIG. 2 and Paragraph [0033], see “a quantity of charge proportional to a difference between a first capacitance of the capacitor Ca and a second capacitance of the capacitor Cb may be accumulated in an accumulator 220. A reader 230 may provide a PUF value, for example, binary value based on an accumulated result value using a comparator”, where “reader 230” is being read as an output unit that detects a capacitance value difference between the pair of capacitance and outputs the difference to be applied to a physical unclonable function (PUF), which is depicted in FIG. 2); and
		outputting, by the circuitry, the capacitance value difference for a physical unclonable function (PUF) (Choi, FIG. 2 and Paragraph [0033], see “a quantity of charge proportional to a difference between a first capacitance of the capacitor Ca and a second capacitance of the capacitor Cb may be accumulated in an accumulator 220. A reader 230 may provide a PUF value, for example, binary value based on an accumulated result value using a comparator”, where “reader 230” is being read as an output unit that detects a capacitance value difference between the pair of capacitance and outputs the difference to be applied to a physical unclonable function (PUF), which is depicted in FIG. 2).
a first capacitance array, a second capacitance array, circuitry, a plurality of switches, a first transistor, a second transistor, and a switching circuit,
	concurrently switching, by the switching circuit, a connection of the first transistor and a first capacitance of the first capacitance array from a first voltage to a second voltage, and a connection of the second transistor and a second capacitance of the first capacitance array from the second voltage to the first voltage,
	the first capacitance array includes a plurality of capacitances,
	the second capacitance array includes a first wire capacitance and a second wire capacitance,
	each switch of the plurality of switches is in parallel with each capacitance of the plurality of capacitances.
	(Rofougaran, Column 13, Lines 14 – 17, see “a series resistor 494 and switch 496 is connected in parallel with the output inductor 490, and a second series resistor 498 and switch 500 is connected in parallel with the output inductor 492”, where “output inductors 490/492” is analogous to each capacitance of the plurality of capacitances, where the switches are in parallel with the plurality of capacitances) (Rofougaran, Column 29, Lines 27 – 29, see “Any non-ideality of the balun, bond wire impedance, pin/PCB capacitance, and other parasitics can be absorbed by the matching circuits”, where “bond wire impedance, pin/PCB capacitance, and other parasitics” is analogous to capacitance arrays including wire capacitances) (Rofougaran, Column 30, Lines 8 – 16, see “By incrementally switching the diode-connected transistors 682, 684, 686, 688 into the parallel combination, the voltage applied to the gate of the amplifying transistors 700 is incrementally pulled down toward ground. Conversely, by incrementally switching the diode-connected transistors 682, 684, 686, 688 out of the parallel combination, the voltage applied to the gate of the amplifying transistor 700 is incrementally pulled up toward the source voltage”, where “switching the diode-connected transistors…the voltage applied to the gate of the transistors is incrementally pulled down/up” is analogous to switching a first capacitance of the pair of capacitances and a second capacitance of the pair of capacitances between a first voltage and a second voltage and vice versa) (Rofougaran, Column 43, Lines 59 – 64, see “The capacitor array can include any number of capacitors…the capacitor array capacitors 290, 292, 294, 296, 298 are connected in parallel. Switches 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for generating identification key, disclosed of Choi, by implementing techniques for an adaptive radio transceiver, comprising of a first and second capacitance array and a plurality of switches that are connected in parallel with each capacitance of the plurality of capacitances, disclosed of Rofougaran. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for a signal processing circuit, comprising of a first and second capacitance array and a plurality of switches that are connected in parallel with each capacitance of the plurality of capacitances. Implementing a switch to be arranged in parallel to the capacitance allows for specific capacitors to be corrected (i.e., by turning the switch on/off) in terms of disparities in capacitance values due to different wiring, which ultimately reduces the chance of miscalculations within the circuit analysis (Rofougaran, Column 13, Lines 14 – 17).
	Choi as modified by Rofougaran do not teach the following limitation(s) as taught by Isawa: the switching circuit is different from each switch of the plurality of switches connected in parallel with each capacitance of the plurality of capacitances
		detecting, by the circuitry, a first value based on turn off of each switch of the plurality of switches, wherein the first value corresponds to a difference between a sum of the first capacitance and the first wire capacitance and a sum of the second capacitance and the second wire capacitance,
		detecting, by the circuitry, a second value based on turn on of each switch of the plurality of switches, wherein the second value corresponds to a difference between the first wire capacitance and the second wire capacitance.
	(Isawa, Paragraph [0017], see “each of the retentive capacities Cs1 and Cs2 contains a parasitic capacitance accompanied with the logic lines…if there exists a relative difference between a first parasitic capacitance between the retentive capacity Cs1 and the logic line and a second parasitic capacitance between the retentive capacity Cs2 and the logic line, then the bipolar (positive and negative) hold voltages respectively vary with changes in signal levels of the logic lines…”) (Isawa, Paragraph [0019], see “At the timing established by the retentive capacities Cs1 and Cs2 under the signal of Off-state, if 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for generating identification key, disclosed of Choi, and techniques for an adaptive radio transceiver, comprising of a first and second capacitance array and a plurality of switches that are connected in parallel with each capacitance of the plurality of capacitances, disclosed of Rofougaran, by implementing techniques for a liquid crystal display device, comprising of detecting a first and second value, wherein the first value corresponds to a difference between a sum of the first capacitance and the first wire capacitance and a sum of the 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for a signal processing circuit, comprising of detecting a first and second value, wherein the first value corresponds to a difference between a sum of the first capacitance and the first wire capacitance and a sum of the second capacitance and the second wire capacitance, and wherein the second value corresponds to a difference between the first wire capacitance and the second wire capacitance. This allows for better management and efficiency for the overall circuitry by keeping track of the difference between a first wire capacitance and a second wire capacitance in order to properly address unwanted capacitance that exists between the different wirings (Isawa, Paragraph [0019]). 


Claims 3, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Choi, in view of Rofougaran, in further view of Isawa, in further view of Yamashita et al. (U.S. PGPub. 2013/0234918), hereinafter Yamashita. 

	Regarding claim 3, Choi as modified by Rofougaran and further modified by Isawa do not teach the following limitation(s) as taught by Yamashita: The signal processing circuit according to claim 2, wherein the plurality of capacitances is arranged in one of a column or a matrix.
	(Yamashita, Paragraph [0049], see “The switches can divide the reference voltage lines 4 at predetermined lengths, and the parasitic capacitances of each column can be set”, where “capacitances of each column can be set” is analogous to the plurality of capacitances being arranged in a column). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for generating identification key, disclosed of Choi, techniques disclosed of Rofougaran and techniques disclosed of Isawa, by implementing techniques for an electronic apparatus, comprising of the pair of capacitance being constituted by modules of capacitance of a capacitance array with the capacitance arranged in a column, disclosed of Yamashita. 


	Regarding claim 5, Choi as modified by Rofougaran and further modified by Isawa do not teach the following limitation(s) as taught by Yamashita: The signal processing circuit according to claim 1, wherein the pair of capacitances is one of a gate capacitance or a MIS type.
	(Yamashita, Claim 1, see “wherein the pixel circuit including a light emitting element, a driving transistor having a source connected to an anode of the light emitting element, a holding capacitor having one end is connected to a gate of the driving transistor and having the other end connected to the source of the driving transistor”, where “holding capacitor having one end is connected to a gate of the driving transistor” is analogous to the capacitances being one of a gate capacitance). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for generating identification key, disclosed of Choi, techniques disclosed of Rofougaran and techniques disclosed of Isawa, by implementing techniques for an electronic apparatus, comprising of the pair of capacitances being one of a gate capacitance, disclosed of Yamashita.  
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for a signal processing circuit, comprising of the pair of capacitance being one of gate capacitance. Implementing the pair of capacitance to be of gate capacitance allows for the utilization of less power consumed by the circuit. Since the transistors are being used as switching devices, the low power consumption needed for gate drive is an advantage of a MOSFET as a switching device. Also, the pair of capacitance being implemented as gate capacitance allows for a 

	Regarding claim 7, Choi as modified by Rofougaran and further modified by Isawa do not teach the following limitation(s) as taught by Yamashita: The signal processing circuit according to claim 1, wherein the pair of capacitances is one of a gate capacitance, a MOM type wiring, or a MIS type.
	(Yamashita, Claim 1, see “wherein the pixel circuit including a light emitting element, a driving transistor having a source connected to an anode of the light emitting element, a holding capacitor having one end is connected to a gate of the driving transistor and having the other end connected to the source of the driving transistor”, where “holding capacitor having one end is connected to a gate of the driving transistor” is analogous to the capacitances being one of a gate capacitance). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for generating identification key, disclosed of Choi, techniques disclosed of Rofougaran and techniques disclosed of Isawa, by implementing techniques for an electronic apparatus, comprising of the pair of capacitances being one of a gate capacitance, disclosed of Yamashita.  
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for a signal processing circuit, comprising of the pair of capacitance being one of gate capacitance. Implementing the pair of capacitance to be of gate capacitance allows for the utilization of less power consumed by the circuit. Since the transistors are being used as switching devices, the low power consumption needed for gate drive is an advantage of a MOSFET as a switching device. Also, the pair of capacitance being implemented as gate capacitance allows for a more simplified method for analyzing the transistors due to gate capacitance being the capacitance of the transistors as a whole, as seen from the input (Yamashita, Claim 1). 





Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODMAN ALEXANDER MAHMOUDI whose telephone number is (571)272-8747.  The examiner can normally be reached on M-F 11:00am – 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODMAN ALEXANDER MAHMOUDI/Examiner, Art Unit 2433                   

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433